Citation Nr: 0942204	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left foot disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder.

3.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to herbicides (Agent 
Orange).

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a disability rating in excess of 10 
percent for contact dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1970 to 
March 1975.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi: a 
September 2006 rating decision, which found that no new and 
material evidence had been submitted to reopen previously 
denied claims for service connection for a left foot disorder 
and for a low back disorder, denied service connection for 
diabetes mellitus, and continued the 10 percent disability 
rating for contact dermatitis; and a July 2008 rating 
decision, which denied service connection for a neck 
disorder, bilateral hearing loss, and tinnitus.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in June 2009.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed.

The issues of service connection for tinnitus and a higher 
disability rating for contact dermatitis is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen previously 
denied claims for service connection for a left foot disorder 
and for a low back disorder in a May 2002 rating decision.  
It notified the Veteran of the denials, but he did not 
initiate an appeal on those two issues.

2.  The additional evidence received since the May 2006 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.

3.  There is no evidence that the Veteran served, or was 
present, in Vietnam during the Vietnam era; therefore, the 
presumption that he was exposed to Agent Orange or other 
herbicides while there is inapplicable.

4.  There also is no objective evidence showing the Veteran 
had exposure to herbicides, including Agent Orange, during 
his military service in Korea from September 1970 to 
September 1971.

5.  The Veteran's diabetes mellitus did not originate in 
service, and is not otherwise causally related to his 
military service, including alleged exposure to herbicides.

6.  There is medical evidence of a current diagnosis of a 
neck disorder.

7.  There was an injury to the Veteran's neck during service, 
but it appeared to be acute and transitory, resolving with 
treatment.

8.  There is probative evidence against a link between the 
Veteran's current neck disorder and his military service.

9.  There is medical evidence of current bilateral hearing 
loss.

10.  There is no evidence of hearing loss within one year 
after service or for many years thereafter.

11.  There is probative evidence against a link between the 
Veteran's current hearing loss and his military service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
May 2002 rating decision to reopen the claim for service 
connection for a left foot disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has not been received since the 
May 2002 rating decision to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).   

5.  A neck disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

6.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2006, 
November 2006, August 2007, and April 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the 
August 2006 and November 2006 VCAA notice letters are 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as they sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

Furthermore, all of the VCAA letters from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued all the VCAA notice letters 
prior to the September 2006 and July 2008 adverse 
determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), relevant VA treatment records, and medical 
records from the Social Security Administration (SSA).  
Further, the Veteran and his representative have submitted 
statements in connection with his claims.  The Veteran also 
has been afforded opportunities to provide testimony before 
RO personnel and the undersigned Veterans Law Judge regarding 
his claims.  He also has been afforded VA examinations in 
connection with his claims.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
Veteran has been obtained, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The Veteran's claim to reopen previously denied claims for 
service connection for a left foot disorder and for a low 
back disorder was received in August 2006.  Therefore, the 
amended regulations are applicable.  See 66 Fed. Reg. at 
45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

A.  Left Foot Disorder

The RO previously denied the Veteran's claim to reopen a 
previously denied claim for service connection for a left 
foot disorder in a May 2002 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal on this issue.  Therefore, that decision is final with 
regard to this issue and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

In the aforementioned May 2002 rating decision, the RO found 
that no new and material evidence had been submitted to 
reopen a previously denied claim for a left foot disorder 
because additional evidence submitted at the time did not 
show that the Veteran's left foot disorder, which was found 
to be a congenital or developmental deformity that existed 
prior to service, was permanently aggravated beyond normal 
progression during service.  

Evidence of record at the time of the May 2002 rating 
decision consisted of the Veteran's original claim 
application, his STRs; his SPRs; VA treatment records dated 
from January 1988 to March 2002; private treatment records 
from Twelve Oaks Hospital dated in October 1984; private 
treatment records from Houston International Clinic dated 
from September 1984 to July 1985; private treatment records 
from Dr. M.M. Pomphrey, dated from April 1984 to May 1984; 
private treatment records from Winston County Hospital dated 
in March 1987; a VA examination report dated in November 
1987; and a statement from the Veteran dated in July 1988.  

The additional evidence received since the May 2002 rating 
decision consists of VA treatment records dated from January 
1988 to March 2009; VA examination reports dated in August 
2006 and February 2009; medical records from SSA; an RO 
hearing transcript dated in February 2007; a videoconference 
hearing transcript dated in June 2009; and statements from 
the Veteran, his daughter, his former spouse, and his 
representative.    

Upon a review of the additional evidence received since the 
May 2002 rating decision, the Board initially finds that VA 
treatment records dated from January 1988 to February 1988 
and from November 2001 to March 2002 are duplicates of 
evidence of record at the time of the May 2002 rating 
decision.  Therefore, these records cannot form the basis to 
reopen the claim. 

The Board also finds that medical records from SSA and VA 
examination reports dated in August 2006 and February 2009 
are irrelevant to the claim at issue as they do not pertain 
to the Veteran's left foot disorder.  Rather, the SSA records 
relate to the Veteran's back disorder, and the August 2006 
and February 2009 VA examination reports relate to the 
Veteran's skin disorder, cervical spine disorder, and hearing 
loss, respectively.  Therefore, these records cannot form the 
basis to reopen the claim.

The Board further finds that the RO hearing transcript dated 
in February 2007, the videoconference hearing transcript 
dated in June 2009, and the statements from the Veteran, his 
daughter, his former spouse, and his representative, 
including statements associated with the Veteran's notice of 
disagreement (NOD) and substantive appeal, are cumulative of 
evidence that was previously of record.  The Board finds 
these records merely repeat and summarize the Veteran's 
contentions that his left foot disorder was aggravated by 
service.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).      

In this regard, as laypersons without ostensible medical 
expertise, the Veteran, his family members, and his 
representative are not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
these records and statements cannot provide a basis to reopen 
the Veteran's claim.

Finally, with respect to the VA treatment records dated from 
March 1988 to October 2001 and from April 2002 to March 2009, 
the Board finds that, although this evidence is "new" and 
not cumulative or redundant of the record at the time of the 
June 2005 Board decision, it is not "material" within the 
meaning of 38 C.F.R. 
§ 156(a).  Specifically, these treatment records contain no 
indication that any left food disorder was aggravated by 
service.  In fact, these records indicate, and the Veteran 
testified, no treatment whatsoever for any current left foot 
disorder.  Thus, these records do not relate to an 
unestablished fact necessary to substantiate the claim and do 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, the additional 
evidence does not show that the Veteran's left foot disorder 
was aggravated by service.  

Accordingly, the Board finds no new and material evidence has 
not been received to reopen the previously denied claim for 
service connection for a left foot disorder; the claim is not 
reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



B.  Low Back Disorder

With regard to the Veteran's low back disorder, the RO 
previously denied the Veteran's claim to reopen a previously 
denied claim for service connection for a low back disorder 
in a May 2002 rating decision.  The RO notified the Veteran 
of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal on this 
issue.  Therefore, that decision is final with regard to this 
issue and binding on him based on the evidence then of 
record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In the aforementioned May 2002 rating decision, the RO found 
that no new and material evidence had been submitted to 
reopen a previously denied claim for a low back disorder 
because additional evidence submitted did not show that the 
Veteran's low back disorder, diagnosed as status post 
laminectomy for herniated nucleus pulposus, L4 through S1, 
was related to service.  

Evidence of record at the time of the May 2002 rating 
decision consisted of the Veteran's original claim 
application, his STRs; his SPRs, VA treatment records dated 
from January 1988 to March 2002; private treatment records 
from Twelve Oaks Hospital dated in October 1984; private 
treatment records from Houston International Clinic dated 
from September 1984 to July 1985; private treatment records 
from M.M. Pomphrey, M.D., dated from April 1984 to May 1984; 
private treatment records from Winston County Hospital dated 
in March 1987; a VA examination report dated in November 
1987; and a statement from the Veteran dated in July 1988.  

The additional evidence received since the May 2002 rating 
decision consists of VA treatment records dated from January 
1988 to March 2009; VA examination reports dated in August 
2006 and February 2009; medical records from SSA; an RO 
hearing transcript dated in February 2007; a videoconference 
hearing transcript dated in June 2009; and statements from 
the Veteran, his daughter, his former spouse, and his 
representative.    

Upon a review of the additional evidence received since the 
May 2002 rating decision, the Board initially finds that VA 
treatment records dated from January 1988 to February 1988 
and from November 2001 to March 2002 are duplicates of 
evidence of record at the time of the May 2002 rating 
decision.  Therefore, these records cannot form the basis to 
reopen the claim. 

The Board also finds that VA examination reports dated in 
August 2006 and February 2009 are irrelevant to the claim at 
issue as they do not pertain to the Veteran's low back 
disorder.  Rather, the August 2006 and February 2009 VA 
examination reports relate to the Veteran's skin disorder, 
cervical spine disorder, and hearing loss, respectively.  
Therefore, these records cannot form the basis to reopen the 
claim.

The Board further finds that the RO hearing transcript dated 
in February 2007, the videoconference hearing transcript 
dated in June 2009, and the statements from the Veteran, his 
daughter, his former spouse, and his representative, 
including statements associated with the Veteran's notice of 
disagreement (NOD) and substantive appeal, are cumulative of 
evidence that was previously of record.  The Board finds 
these records merely repeat and summarize the Veteran's 
contentions that his low back disorder was incurred in 
service and not after service.  Cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).      

In this regard, as discussed above, as laypersons without 
ostensible medical expertise, the Veteran, his family 
members, and his representative are not competent to provide 
a diagnosis or opine on a matter requiring knowledge of 
medical principles.  Bostain, 11 Vet. App. at 127.  
Accordingly, these records and statements cannot provide a 
basis to reopen the Veteran's claim.

Finally, with respect to the SSA medical records and the VA 
treatment records dated from March 1988 to October 2001 and 
from April 2002 to March 2009, the Board finds that, although 
this evidence is "new" and not cumulative or redundant of 
the record at the time of the May 2002 rating decision, it is 
not "material" within the meaning of 38 C.F.R. § 156(a).  
Specifically, these treatment records contain no indication 
that any current low back disorder is the result of military 
service.  Although these records indicate complaints of, and 
treatment for, back problems related to the Veteran's low 
back disorder, they are completely silent regarding the 
etiology of the Veteran's low back disorder.  Thus, these 
records do not relate to an unestablished fact necessary to 
substantiate the claim and do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, the additional evidence does not 
show that the Veteran's low back disorder was incurred during 
service.  

Accordingly, the Board finds no new and material evidence has 
not been received to reopen the previously denied claim for 
service connection for a low back disorder; the claim is not 
reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni, 5 Vet. App. at 467.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis; diabetes mellitus; and other organic 
diseases of the nervous system, such as sensorineural hearing 
loss).  This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.  See VA Adjudication Procedure Manual, M21-
1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, 
Block k.  

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
Id.  

If the Veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Diabetes Mellitus

In this case, the Veteran contends he has diabetes mellitus 
as a result of his military service, including from exposure 
to herbicides, specifically Agent Orange, during his military 
service in Korea and during his one-day visit to Vietnam to 
visit his uncle.  See VA Form 9 dated in June 2007 and August 
2008, and videoconference hearing transcript dated in June 
2009. 

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records show a diagnosis of 
diabetes mellitus and regular treatment for it.  See, e.g., 
VA treatment records dated in March 2006 and August 2006.  
Therefore, the evidence clearly shows current diabetes 
mellitus.  Consequently, the determinative issue is whether 
this disorder is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to presumptive service connection due to 
herbicide or Agent Orange exposure, the Veteran's SPRs 
confirm he served in Korea for the period of September 1970 
to September 1971.  However, this is not the time period 
during which usage of Agent Orange along the DMZ in Korea has 
been confirmed.  Therefore, under DOD guidelines, although 
the Veteran was stationed in Korea for the period of 
September 1970 to September 1971, this time period is not a 
part of the time period outlined by the DOD above, thus 
providing evidence against his claim.    

Further, although the Veteran asserts that he made one trip 
to Vietnam during his period of service in Korea, his SPRs do 
not reflect this.  There is no evidence whatsoever that the 
Veteran was present in Vietnam in 1970 or 1971.    

Thus, in the absence of evidence that the Veteran served in 
Korea during the time period outlined by the DOD, or that he 
was present or served in Vietnam, the automatic presumption 
of service connection afforded for certain specific diseases 
associated with exposure to herbicides, particularly Agent 
Orange, is not for application in this case.  This does not, 
however, preclude the Veteran from establishing his 
entitlement to service connection for the claimed condition 
with proof of actual direct causation, or on a presumptive 
basis for diabetes mellitus seen within one year of 
separation from service.  Combee, 34 F.3d at 1043.
 
In this respect, STRs are negative for any complaint, 
treatment, or diagnosis of, diabetes mellitus during service, 
including due to exposure to herbicides.  Post-service, the 
first evidence of diabetes mellitus was in 2006, over 30 
years after the Veteran's discharge from service.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It follows, therefore, 
that the Board finds no evidence of diabetes mellitus or 
other chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for diabetes mellitus is not for 
application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  
Additionally, there also is no basis to award service 
connection for this disorder based on chronicity in service 
or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

Further, the Board finds no medical evidence of a nexus 
between the Veteran's current diabetes mellitus disorder and 
his military service, including exposure to herbicides at 
that time.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000). 

The Board emphasizes that, although the Veteran is competent 
to report experiencing symptoms of diabetes mellitus, neither 
he nor his representative, without evidence showing that 
either has medical training or expertise, is competent to 
render an opinion as to the medical etiology of the diabetes 
mellitus.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494; Layno, 6 Vet. App. at 
469.  See also 38 C.F.R. § 3.159(a)(2).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for diabetes mellitus on either a direct or presumptive 
basis.  Thus, there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Neck Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's neck disorder, which he asserts was incurred during 
service when he was involved in a motor vehicle accident and 
had a whiplash injury.  See NOD dated in July 2008 and 
videoconference hearing transcript dated in June 2009.

As previously noted, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a VA magnetic resonance imaging (MRI) of the 
Veteran's cervical spine in 2007 showed cervical disc 
disease, multiple levels, and some cervical stenosis.  He was 
also diagnosed with cervical radiculopathy.  See VA treatment 
records dated in June 2007.  A VA examination in February 
2009 also provided the diagnosis of multi-level cervical 
degenerative disc disease with cervical stenosis.  Thus, 
there is sufficient evidence of a current neck disorder.  
Consequently, the determinative issue is whether the 
Veteran's neck disorder is somehow attributable to his 
military service.  See Watson, supra.  See, too, Maggitt, 202 
F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. 
App. at 548; and Collaro, 136 F.3d at 1308.   

In service, the Veteran's STRs reveal that he was involved in 
a motor vehicle accident in December 1972, and underwent 
treatment for whiplash and dizziness.  He was issued a 
collar.  STRs reveal treatment for whiplash on several 
occasions in December 1972 and January 1973; however, no 
subsequent complaints of, or treatment for, whiplash 
followed.  Furthermore, it is significant that an in-service 
examination in December 1974 is absent of any complaints of, 
treatment history, and diagnosis of residuals of any neck 
injury.

Post-service, although the Veteran alleges that he has had 
chronic neck problems since his in-service injury, objective 
medical evidence does not bear out the Veteran's assertions.  
See videoconference hearing transcript dated in June 2009.  
Specifically, the first documentation of the Veteran's neck 
problems is from June 2007, approximately 32 years after the 
Veteran's discharge from service.  In this regard, although 
he is competent to report neck pain and worsening symptoms 
since service, the Veteran's lay statements as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
back problems until at least 30 years after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Furthermore, as mentioned above, the Federal Circuit Court 
has determined that such a lapse of time is an important 
factor for consideration in deciding a service connection 
claim.  See Maxson, supra, 230 F.3d at 1332.  It follows, 
therefore, that the Board finds no evidence of any neck 
disorder or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  Additionally, the Board finds no 
evidence of non-chronic neck disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current neck disorder and 
his active military service, the findings of the June  2009 
VA examiner provide strong evidence against the claim.  
Specifically, the VA examiner first noted that, while the 
Veteran was treated for whiplash in December 1972, there were 
no further complaints of, or treatment for, whiplash for the 
remainder of the Veteran's period of military service.  The 
VA examiner also noted no finding of residuals of a neck 
injury in the Veteran's separation examination, and no 
finding of a neck disorder until 2007.  He also indicated 
that degenerative spine disease is quite common in the 
population at large.  Thus, given the above, the VA examiner 
concluded that the Veteran's current neck disorder is less 
likely as not the result of his in-service whiplash injury.  
See VA examination report dated in February 2009.  Since 
there is no contrary medical examination of record, the Board 
finds that this report is entitled to great probative weight 
and provides negative evidence against the claim for service 
connection.  

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced worsening pain in his neck over 
time and received treatment for symptoms of his neck 
disorder, he is not competent to render an opinion as to the 
medical etiology of his current neck disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

C.  Bilateral Hearing Loss

With respect to the Veteran's bilateral hearing loss, he 
contends that he was exposed to acoustic trauma during 
service, causing him to lose his hearing.  See NOD dated in 
July 2008, VA Form 9 dated in April 2009, and videoconference 
hearing transcript dated in June 2009.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As already discussed, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a February 2009 VA audiogram assessed the 
Veteran with bilateral hearing loss.  The February 2009 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
15
35
85
95
LEFT
10
10
15
55
95

Speech recognition score was 58 percent in the right ear and 
74 percent in the left ear.  See VA examination report dated 
in February 2009.  Thus, there is sufficient evidence of 
current bilateral hearing loss. 

In service, STRs reveal a diagnosis of bilateral 
sensorineural hearing loss, high tones, with a mild hearing 
loss, left ear, in March 1973, by B.R. Becker, M.D., a 
private physician.  He indicated that the bilateral 
sensorineural hearing gloss is likely due to noise trauma 
and/or the motor vehicle accident in which the Veteran was 
involved in December 1972.  Later in the same month, an in-
service audiogram revealed pure tone threshold audiogram 
results for both ears, in decibels, as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
-
40
LEFT
25
20
20
- 
45

However, STRs reveal no other complaints of, or treatment 
for, bilateral hearing loss.  An examination for chronic 
illness in December 1974, three months prior to the Veteran's 
discharge from service, also revealed normal hearing.

Post-service, despite contentions by the Veteran that he has 
been suffering from hearing loss since discharge from 
service, a VA examination in November 1987 did not indicate 
any hearing loss.  In fact, there is no medical evidence of 
hearing loss prior to February 2009, when the Veteran 
underwent a VA audiology examination and was assessed with 
bilateral hearing loss.  See VA examination report dated in 
February 2009 and videoconference hearing transcript dated in 
June 2009.  This diagnosis came after a period of 
approximately 35 years since discharge from service.  In that 
regard, as mentioned above, the Federal Circuit Court has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  Furthermore, aside from the 
audiology examination in February 2009, there is no medical 
evidence that the Veteran ever made any complaints regarding 
hearing problems or received any treatment for hearing loss.  
Thus, although the Veteran is competent to report difficulty 
hearing since the time of discharge, his lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of hearing loss until decades after discharge, 
indications that support the finding that there is no 
evidence of hearing loss right after discharge.  It follows, 
therefore, that the Board finds no evidence of hearing loss 
or other chronic disease within one year after the Veteran's 
separation from service.  Therefore, the presumption of in-
service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  The Board also finds that there is 
no evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hearing loss and 
his active military service, the findings of the February 
2009 VA audiology examiner provide strong evidence against 
the claim.  Specifically, the VA examiner noted that the 
Veteran had no complaints of hearing loss during service and 
normal hearing results during an examination in December 
1974, only three months prior to his discharge from service.  
Thus, he concluded that the Veteran's current bilateral 
hearing loss is less likely as not cause by noise exposure 
during service.  See VA examination report dated in February 
2009.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

As no new and material evidence has not been received, the 
claim for service connection for a left foot disorder is not 
reopened.  The appeal is denied.

As no new and material evidence has not been received, the 
claim for service connection for a low back disorder is not 
reopened.  The appeal is denied.

Service connection for diabetes mellitus, including as a 
result of exposure to herbicides (Agent Orange), is denied.

Service connection for a neck disorder is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Before addressing the merits of the issues of tinnitus and 
contact dermatitis, the Board finds that additional 
development of the evidence is required.

In this case, no VA treatment records after March 2009 with 
regard to the Veteran's contact dermatitis have been 
associated with the claims file, although the Veteran has 
indicated that he receives regular treatment for his skin 
disorder.  See videoconference hearing transcript dated in 
June 2009.  In this regard, VA's duty to assist pertains to 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for his skin disability would be 
relevant to the Veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.

Additionally, a remand is needed to determine the etiology of 
the Veteran's tinnitus.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, a review of STRs indicates that the Veteran was 
diagnosed with tinnitus in both ears in March 1973.  However, 
there were no other complaints of tinnitus during service, 
and a December 1974 in-service examination revealed no 
complaints of tinnitus.  Nevertheless, the Veteran reports 
that the ringing in his ears started in 1973, which is 
supported by the evidence of record.  See the Veteran's claim 
dated in October 1973.  

Post-service, the Veteran complained of ringing in his ears 
during a VA examination in November 1987.  He also currently 
has complaints of constant ringing in his ears.  Further, he 
states that, while he has experienced ringing in his ears 
since service, he had not sought treatment for tinnitus prior 
to February 2009 because he was told that medical treatment 
would not alleviate the symptoms.  See videoconference 
hearing transcript dated in June 2009.  In this regard, the 
Veteran is competent to provide testimony regarding the 
continuity of symptomatology he has experienced and 
treatment, or lack thereof, for tinnitus.  Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Because tinnitus is a disease that, by its very 
nature, is based on purely subjective complaints, the Board 
may accept his lay statements as evidence that he has had 
tinnitus.  

Furthermore, while the February 2009 VA examiner provided a 
current diagnosis of tinnitus, he failed to provide a nexus 
opinion regarding the Veteran's tinnitus and military 
service.  In this regard, he failed to consider the March 
1973 diagnosis of tinnitus and the November 1987 complaint of 
tinnitus, concluding that the etiology of the Veteran's 
tinnitus could not be determined without resorting to 
speculation.  See VA examination report dated in February 
2009.

Thus, in light of the medical evidence regarding current 
tinnitus, the Veteran's competent testimony regarding 
continuity of symptomatology since service, and the Court's 
decision in McLendon, a remand is necessary to determine the 
exact nature and etiology of the Veteran's tinnitus and 
whether any current tinnitus is related to his military 
service.  

Finally, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's contact 
dermatitis.  A review of the claims file indicates that the 
Veteran recently complained of worsening symptoms and more 
frequent flare-ups of his skin disability.  See, e.g., 
videoconference hearing transcript dated in June 2009.  
Recent medical treatment records also indicate frequent 
treatment for symptoms of contact dermatitis on the Veteran's 
body.  See, e.g., VA treatment records dated in January 2008, 
July 2008, and November 2008.  Thus, another VA examination 
is necessary in order to determine the current severity of 
the Veteran's contact dermatitis and whether an increased 
rating is warranted.  

Moreover, the last VA examination was performed in May 2007, 
which dates to over two years ago, and a more current 
examination would be helpful in deciding the Veteran's 
appeal, especially because he has recently complained of 
worsening symptoms of his skin disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

In this regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  The duty to assist includes the conduct of a 
thorough and comprehensive medical examination. Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Based on the Veteran's 
allegations of worsening symptoms and the elapsed time since 
the previous VA examination, the Board remands this issue for 
a VA examination in order to ascertain the current severity 
of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received after March 2009 
for his service-connected skin disability, 
and to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159.

2.  Request that the previous February 
2009 VA examiner provide an addendum to 
his or her previous opinion, if that 
physician is still available.  
Specifically, the physician should review 
the Veteran's STRs dated in March 1973 and 
a post-service VA examination report dated 
in November 1987, and provide a 
clarification as to whether it is at least 
as likely as not that the Veteran's 
current tinnitus is related to his 
military service, including his in-service 
diagnosis of tinnitus in March 1973.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this 
opinion, unless the previous VA examiner 
listed on the February 2009 report is 
unavailable, and a new examiner indicates 
a physical examination is necessary in 
order to adequately answer the question 
posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

 The Veteran is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.

3.  Provide the Veteran with a VA 
dermatology examination, by an appropriate 
specialist, to assess the current nature, 
severity, and status of his service-
connected contact dermatitis.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examination report must state whether such 
review was accomplished.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examiner is asked to 
provide a detailed description of the 
symptoms of the Veteran's skin disability 
as seen during the examination, including 
any scarring, the various manifestations 
of the skin disability, any 
characteristics of disfigurement, and note 
the extent of involvement of the skin.  
The examiner should provide an opinion, if 
possible, as to the percentage of body 
area affected during flare-ups of the 
Veteran's disability.  The examiner should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot be 
answered, the physician should state the 
reason.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.        

4.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for tinnitus and claim for a disability 
rating in excess of 10 percent for contact 
dermatitis, considering the VA 
examinations and any new evidence secured 
since the April 2009 statement of the case 
(SOC) and  March 2009 supplemental SOC 
(SSOC).  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


